Exhibit 2 SHARE EXCHANGE AGREEMENT AND PLAN OF MERGER BY AND AMONG ORMAT INDUSTRIES LTD., ORMAT TECHNOLOGIES, INC., AND ORMAT SYSTEMS LTD. DATED AS OF NOVEMBER 10, 2014 TABLE OF CONTENTS 1. SHARE EXCHANGE 2 Closing. 2 Effect on Capital Stock . 2 Exchange of Certificates. 3 Exchange Procedures. 3 No Further Ownership Rights in OIL Ordinary Shares. 4 No Fractional Shares. 4 Distributions with Respect to Unexchanged Shares. 4 Withholding Rights. 4 Termination of Exchange Fund. 5 Lost Certificates. 5 2. MERGER ETC. 5 The 1st Internal Transfer. 5 The 2nd Internal Transfer. 5 The Merger 5 3. REPRESENTATIONS AND WARRANTIES OF OIL 6 Due Organization, Good Standing and Corporate Power. 6 Authorization of Agreement. 6 Consents and Approvals; No Violations. 7 Capital Structure. 7 Ownership of OTI. 7 Litigation and Compliance with Laws 7 OIL ISA Filings; Financial Statements; Absence of Changes. 8 Taxes. 9 Broker’s or Finder’s Fee. 9 Property. 9 Affiliate Transactions. 9 Information to be Supplied. 10 Voting Requirements; Approval; Board Approval. 10 State Takeover Laws and Rights Plan. 10 No Other Representations or Warranties. 10 4. REPRESENTATIONS AND WARRANTIES OF OSI AND OSIL 10 Due Organization, Good Standing and Corporate Power. 10 Authorization of Agreement. 11 Consents and Approvals; No Violations. 11 Capital Structure; Valid Issuance. 11 Ownership of OSIL. 12 Litigation and Compliance with Laws. 12 OTI SEC Filings; Financial Statements; Absence of Changes. 13 Taxes. 13 Broker's or Finder's Fee. Information to be Supplied. 14 Voting Requirements; Approval; Board Approval. 14 State Takeover Laws and Rights Plan. No Other Representations or Warranties. 14 5. COVENANTS 15 Prospectus Exemption. 15 OIL Meetings; Court Approval. 15 OTI Stockholder Consent . 16 Conduct of OIL Business Pending the Closing. 16 Conduct of OTI and OSIL Business Pending the Closing. 17 Efforts; Takeover Statutes. 17 Public Announcements. 18 Notification of Certain Matters. 18 Access. 18 Preparation of SEC and ISA Filings. 19 Change of Recommendation by OIL. 19 2 Change of Recommendation by OTI. 20 NYSE Listing. 20 4 Transaction Litigation. 21 Indemnification, Exculpation and Insurance. 21 Tax Matters. 22 Affiliate Agreements. 22 Section 16 Matters. 22 6. CONDITIONS PRECEDENTS 22 Joint Conditions. 22 Conditions to the Obligation of OIL. 23 Conditions to the Obligation of OTI. 23 Frustration of Closing Conditions. 24 7. TERMINATION AND ABANDONMENT 24 Basis for Termination. 24 Effect of Termination. 25 8. MISCELLANEOUS 26 Nonsurvival of Representations, Warranties and Agreements. 26 Expenses. 26 Entire Agreement. 26 Governing Law; Jurisdiction; Waiver of Jury Trial. 26 Notices. 27 Amendments and Waivers. 28 No Third-Party Beneficiaries. 28 Assignability. 28 Construction. 29 Severability. 29 Counterparts. 29 Specific Performance. 29 Disclosure Letters. 30 9. DEFINITIONS 30 EXHIBITS AND SCHEDULES Exhibit A:Form of OIL Shareholders Undertaking Agreements Exhibit B:Form of Voting Neutralization Agreements Exhibit C:Form of OIL Voting Agreement OIL Disclosure Letter OTI Disclosure Letter SHARE EXCHANGE AGREEMENT AND PLAN OF MERGER This Share Exchange Agreement and Plan of Merger (this “ Agreement ”), dated as of November 10, 2014, is by and among Ormat Industries Ltd., an Israeli corporation (“ OIL ”); Ormat Technologies, Inc., a Delaware corporation (“ OTI ”); and Ormat Systems Ltd., an Israeli company and a wholly-owned subsidiary of OTI (“ OSIL ”). RECITALS WHEREAS, the Parties wish to enter into a transaction whereby (i) at the Closing, each issued and outstanding OIL Ordinary Share will be transferred to, and acquired by, OTI, free and clear of any Security Interests, in exchange for the right of the holders thereof to receive that number of fully paid and nonassessable shares of OTI Common Stock equal to the Exchange Ratio, such that OIL will become a direct wholly owned Subsidiary of OTI (the " Share Exchange "); (ii) within three (3) Business Days after the Closing, OIL will transfer all of the OTI Common Stock held by it to OTI (the " 1 st Internal Transfer "), which shares of OTI Common Stock will be automatically canceled in accordance with Section 2.1; (iii) promptly following the 1st Internal Transfer, OTI will transfer all of the OSIL Ordinary Shares held by it to OIL (the " 2 nd Internal Transfer "), such that OSIL will become a direct wholly owned Subsidiary of OIL; and (iv) on March 31, 2015, OIL will merge (the “ Merger ”) with and into OSIL following which OIL will cease to exist and OSIL will be the surviving company (the " Surviving Company ") and shall become a direct wholly owned Subsidiary of OTI, all in accordance with this Agreement; WHEREAS , the board of directors of OTI (upon the unanimous recommendation of the special committee of the board of directors of OTI consisting solely of independent directors (the “ OTI Special Committee ”)) has (i) approved and declared advisable, fair to and in the best interests of its shareholders, this Agreement, the Share Exchange and the other Transactions contemplated by this Agreement , and (ii)determined to recommend to its shareholders the approval of this Agreement, the Share Exchange and the other Transactions contemplated by this Agreement ; WHEREAS , the board of directors of OIL (upon the unanimous recommendation of the special committee of the board of directors of OIL consisting solely of independent directors (the “ OIL Special Committee ”)), has (i) approved and declared advisable, fair to and in the best interests of its shareholders, this Agreement, the Share Exchange and the other Transactions contemplated by this Agreement , and (ii)determined to recommend to its shareholders the approval of this Agreement, the Share Exchange, and the other Transactions contemplated by this Agreement ; WHEREAS , concurrently with the execution of this Agreement and as a condition and inducement of the Parties to enter into this Agreement, (i) certain principal shareholders of OIL (the " OIL Principal Shareholders ") are each entering into (A) a voting and undertaking agreement, in substantially the form attached hereto as Exhibit A (the " OIL Shareholders Undertaking Agreement "), pursuant to which, among other things, each such Person has agreed to vote all of the OIL Ordinary Shares owned by it in favor of the approval and adoption of this Agreement, and the approval of the Share Exchange, the Merger and the other Transactions contemplated hereby and to comply with the terms of the Israeli Tax Ruling applicable to such Person and (B) a voting neutralization agreement, in substantially the form attached hereto as Exhibit B (the " Voting Neutralization Agreement " and, together with the OIL Shareholders Undertaking Agreements, the " OIL Shareholders Voting Agreements "), pursuant to which, among other things, each such Person has agreed to vote a portion of the OTI Common Stock to be owned by it following the Closing in direct proportion to the votes of OTI’s other stockholders, and (ii) OIL is entering into a voting agreement, in substantially the form attached hereto as Exhibit C (the " OIL Voting Agreement "), pursuant to which, among other things, OIL has agreed to vote all of the shares of OTI Common Stock owned by it in favor of the OTI Stockholder Approval; WHEREAS , the Parties intend to effect the Share Exchange, the Merger and the other Transactions contemplated by this Agreement by way of a court-approved arrangement among OIL, OSIL and their respective shareholders and (if applicable) creditors, in accordance with Sections 350 and 351 of the Companies Law and other applicable Law; WHEREAS , on November 9, 2014, OIL and OSIL have obtained a ruling, dated November 6, 2014, from the ITA confirming, among other things, that, subject to the conditions stipulated therein, the obligation of OIL shareholders to pay capital gains tax on the Share Exchange will be deferred in accordance with the provisions of Section 103C of the Ordinance (the “ Israeli Tax Ruling ”); and WHEREAS , the Parties intend that, for U.S. federal income tax purposes, the Share Exchange, the Merger and the other Transactions contemplated by this Agreement will qualify as a “reorganization” within the meaning of Section 368(a) of the Code and the Treasury Regulations; NOW, THEREFORE , in consideration of the foregoing and the mutual covenants and agreements contained herein, the Parties, intending to be legally bound, hereby agree as follows: 1. SHARE EXCHANGE Closing. On the terms and subject to the conditions set forth in this Agreement and the Court Approval, the consummation of the Share Exchange (the “ Closing ”) will take place at the offices of Chadbourne & Parke LLP, 1301 Avenue of the Americas, New York, NY (" OTI Counsel "), at a time and on a date to be mutually designated by the Parties (or such other place, time and date agreed to by the Parties), which shall be no later than the second Business Day (or such other period of time agreed to by the Parties) following the satisfaction or waiver (wherever permissible by the applicable Party) of all of the conditions set forth in Article VI (other than those conditions that by their nature or pursuant to the terms of this Agreement are to be satisfied at or immediately prior to the Closing). The date on which the Closing occurs is referred to as the “ Closing Date ” or the “ Effective Time ,” as applicable. Effect on Capital Stock . At the Effective Time, by virtue of the Share Exchange and without any further action on the part of OIL or OTI or any of the holders of the following securities, each of the following shall occur: (a) Cancellation of OIL Treasury Stock . Any OIL Ordinary Share that is owned by OIL as treasury stock and any OIL Ordinary Shares owned by OTI or any direct or indirect wholly owned Subsidiary of OIL or of OTI, will be automatically canceled and will cease to exist and no consideration will be delivered in exchange therefor. (b) No Effect on OTI Common Stock . Each share of OTI Common Stock (i) not owned by OIL that is issued and outstanding immediately prior to the Effective Time will remain issued and outstanding after the Effective Time, and (ii) that is owned by OIL immediately prior to the Effective Time will, subject to Section 2.1 hereof, continue to be owned by OIL but OIL acknowledges and agrees that no consideration will be delivered in exchange therefor and shall be treated by OTI as dormant shares that do not carry any voting or economic rights. (c) Share Exchange . Each issued and outstanding OIL Ordinary Share will be transferred to, and acquired by, OTI, free and clear of any Security Interests, in exchange for the right of the holders thereof (subject to Sections 1.2(a), 1.2(b) and 1.6 hereof) to receive that number of fully paid and nonassessable shares of OTI Common Stock equal to the Exchange Ratio. The shares of OTI Common Stock to be issued pursuant to this Section 1.2(c) are referred to as the “ Share Exchange Consideration .” For the sake of clarity, as of the Effective Time, (i) all issued and outstanding OIL Ordinary Shares will be transferred to, and acquired by, OTI, free and clear of any Security Interests, such that OIL will become a direct wholly owned Subsidiary of OTI and (ii) any holder of a certificate or book-entry shares formerly representing any such OIL Ordinary Shares will cease to have any rights with respect thereto, except the right to receive the Share Exchange Consideration upon surrender of such certificate or book-entry share. The issuance of OTI Common Stock (and Rights, if issued pursuant to the following paragraph) in connection with the Share Exchange is referred to as the “ OTI Stock Issuance .” 2 (d) Adjustments . Without derogating from any other provision of this Agreement (including Sections 5.4 and 5.5 hereof), (i) the Exchange Ratio shall be adjusted to reflect appropriately the effect of any forward or reverse stock split, stock dividend (including any dividend or distribution of securities convertible into shares of OTI Common Stock), reorganization, recapitalization, reclassification, combination, exchange of shares or other like change with respect to shares of OTI Common Stock occurring on or after the date hereof and prior to the Effective Time, and (ii) unless the Rights shall have expired or been redeemed prior to the Effective Time, upon the issuance of any OTI Common Stock hereunder, and pursuant to the Rights Agreement, one Right shall be issued together with and shall attach to each share of OTI Common Stock issued pursuant to the terms of this Agreement (in which case, references in this Agreement to OTI Common Stock shall include, unless the context requires otherwise, the Rights). Exchange of Certificates. Prior to the Closing, OTI will appoint a bank, depositary or trust company that maintains an office in Israel, which is reasonably acceptable to OIL, to act as the exchange agent (the “ Exchange Agent ”). At or prior to the Effective Time, OTI will deposit with the Exchange Agent, for the benefit of the holders of OIL Ordinary Shares, for exchange in accordance with this Article I through the Exchange Agent, evidence in book-entry form representing the shares of OTI Common Stock issuable pursuant to this Article I in exchange for outstanding OIL Ordinary Shares that were converted into the right to receive the Share Exchange Consideration (such shares of OTI Common Stock, together with any dividends or distributions with respect thereto, being hereinafter referred to as the “ Exchange Fund ”). The Exchange Agent will, pursuant to irrevocable instructions, deliver the OTI Common Stock to be issued pursuant to this Article I out of the Exchange Fund. The Exchange Fund will not be used for any other purpose. Exchange Procedures. (a)As soon as reasonably practicable after the Effective Time, the Exchange Agent will mail, or facilitate the mailing, to any holder of record of outstanding OIL Ordinary Shares whose shares were converted into the right to receive the Share Exchange Consideration pursuant to Section 1.2(c), (a) a letter of transmittal, and (b) instructions for use in effecting the exchange of any OIL Ordinary Shares for Share Exchange Consideration. Upon delivery to the Exchange Agent of the letter of transmittal, duly executed, and such other documents as may reasonably be required by OTI or the Exchange Agent, the holder of such OIL Ordinary Shares will be entitled to receive in exchange therefor the Share Exchange Consideration ( and cash in lieu of fractional shares of OTI Common Stock pursuant to Section 1.6 hereof) that such holder has the right to receive pursuant to the provisions of this Article I. Until exchanged as contemplated by this Section 1.4 and Section 1.5 below, any OIL Ordinary Shares previously owned by such shareholder will be deemed at any time after the Effective Time to represent only the right to receive upon such exchange the Share Exchange Consideration as contemplated by Section 1.2(c). (b)Notwithstanding the foregoing and Section 1.3, it is hereby clarified that, with respect to holders of certificates (and not book-entry shares) formerly representing any OIL Ordinary Shares and registered in OIL's own shareholders registrar ( the " OIL Record Holders "), OTI may (i) deliver itself (or through an agent reasonably acceptable to OIL) said letter of transmittal (and instructions) to such OIL Record Holders and (ii) upon delivery to OTI (or said agent) of the letter of transmittal, duly executed, and such other documents as may reasonably be required by OTI (or said agent), the OIL Record Holder will be entitled to receive a certificate (or evidence in book-entry form) representing the shares of OTI Common Stock issuable pursuant to this Article I in exchange therefor ( and cash in lieu of fractional shares of OTI Common Stock pursuant to Section 1.6 hereof). 3 No Further Ownership Rights in OIL Ordinary Shares. The Share Exchange Consideration issued in accordance with the terms of this Article I will be deemed to have been issued in full satisfaction of all rights pertaining to such OIL Ordinary Shares. After the Closing, by virtue of the Arrangement, no OIL Shareholder (whether such shares were held through certificate or book-entry form) shall have the right (i) to receive any consideration, including securities of OTI or cash, other than the shares of OTI Common Stock (and cash in lieu of fractional shares pursuant to Section 1.6) to be provided to such shareholder hereunder or (ii) to make any claim with respect to the authority of any Party to enter into this Agreement or the enforceability of the Share Exchange, the Merger or any of the other Transactions . No Fractional Shares. (a)No certificates or scrip representing fractional shares of OTI Common Stock will be issued upon the conversion of OIL Ordinary Shares pursuant to Section 1.2 , and such fractional share interests will not entitle the owner thereof to vote or to any rights of a holder of OTI Common Stock. For purposes of this Section 1.6 , all fractional shares to which a single record holder would be entitled will be aggregated, and calculations will be rounded to three decimal places. (b)Fractional shares of OTI Common Stock that would otherwise be allocable to any former holders of OIL Ordinary Shares in the Share Exchange will be aggregated, and no holder of OIL Ordinary Shares will receive cash equal to or greater than the value of one full share of OTI Common Stock. The Exchange Agent will promptly cause the whole shares obtained thereby to be sold, in the open market or otherwise as directed by OTI, and in no case later than 30 Business Days after the Effective Time. The Exchange Agent will make available the net proceeds thereof, after deducting any required withholding Taxes and brokerage charges, commissions and transfer Taxes and fees, on a pro rata basis, without interest, as soon as practicable to the holders of OIL Ordinary Shares entitled to receive such cash. Payment of cash in lieu of fractional shares of OTI Common Stock will be made solely for the purpose of avoiding the expense and inconvenience to OTI of issuing fractional shares and will not represent separately bargained-for consideration. Distributions with Respect to Unexchanged Shares. No dividends or other distributions with respect to OTI Common Stock with a record date after the Effective Time will be paid to the holder of any OIL Ordinary Shares with respect to the shares of OTI Common Stock issuable upon exchange thereof, until the exchange of such OIL Ordinary Shares in accordance with this Article I. Subject to applicable Law, following the exchange of any such OIL Ordinary Shares, there will be paid to the holder of the certificate representing whole shares of OTI Common Stock issued in exchange therefor, without interest, (i) at the time of such surrender, the amount of any dividends or other distributions with a record date after the Effective Time theretofore paid with respect to such whole shares of OTI Common Stock, and (ii) at the appropriate payment date, the amount of dividends or other distributions with a record date after the Effective Time but prior to such surrender and a payment date subsequent to such exchange payable with respect to such whole shares of OTI Common Stock. Withholding Rights. OTI or the Exchange Agent, as the case may be, will be entitled to deduct and withhold from the consideration otherwise payable pursuant to this Agreement such amounts as may be required to be deducted and withheld with respect to the making of such payment under the Code, the Ordinance or any applicable Tax Law. Notwithstanding the foregoing, except as may be required by the Israeli Tax Ruling, no amounts will be deducted or withheld with respect to the making of such payment under the Ordinance. Any withheld amounts will be treated for all purposes of this Agreement as having been paid to the Persons otherwise entitled thereto. 4 Termination of Exchange Fund. Any portion of the Exchange Fund that remains undistributed to the holders of the OIL Ordinary Shares following twelve (12) months from the Closing Date will be delivered to OTI, upon its demand, and any holders of the OIL Ordinary Shares who have not theretofore complied with this Article I will thereafter look only to OTI for the Share Exchange Consideration and any dividends or other distributions with respect to OTI Common Stock to which they are entitled pursuant to this Article I. Any portion of the Exchange Fund (and all dividends or other distributions payable pursuant to Section 1.7) remaining unclaimed by holders of OIL Ordinary Shares as of a date which is immediately prior to such time as such amounts would otherwise escheat to or become property of any Governmental Authority will, to the extent permitted by applicable Law, become the property of OTI free and clear of any claims or interest of any Person previously entitled thereto. Lost Certificates. If any certificate representing OIL Ordinary Shares has been lost, stolen or destroyed, upon the making of an affidavit of that fact by the Person claiming such certificate to be lost, stolen or destroyed, and, if required by OTI or the Exchange Agent, the posting by such Person of a bond in such amount as OTI or the Exchange Agent may direct, as indemnity against any claim that may be made against it with respect to such certificate, the Exchange Agent will deliver, in exchange for such lost, stolen or destroyed certificate, the Share Exchange Consideration to be paid in respect of the OIL Ordinary Shares formerly represented thereby pursuant to this Article I. 2. MERGER ETC. The 1st Internal Transfer . Subject to the occurrence of the Closing, the consummation of the 1st Internal Transfer will take place at the offices of OTI Counsel, within three (3) Business Days following the Closing (or such other place, time and date agreed to by the Parties) by way of OIL executing and delivering to OTI, for no consideration, a stock power deed, in a form reasonably acceptable to OTI, evidencing the transfer of all shares of OTI Common Stock owned by OIL to OTI. In accordance with the resolution of the board of directors of OTI approving this Agreement, each share of OTI Common Stock that is transferred to OTI as part of the 1st Internal Transfer will, immediately following the 1st Internal Transfer, automatically be canceled and will cease to exist. The 2nd Internal Transfer . Subject to the occurrence of the 1st Internal Transfer, the consummation of the 2nd Internal Transfer will take place at the offices of OTI Counsel, promptly following the 1st Internal Transfer, and in no event earlier than one Business Day thereafter (or such other place, time and date agreed to by the Parties), by way of (i) OTI executing and delivering to OIL a share transfer deed, in a form reasonably acceptable to OIL, evidencing the transfer of all of the OSIL Ordinary Shares owned by OTI to OIL, and (ii) in exchange therefor, OIL shall issue to OTI one (1) fully paid and nonassessable OIL Ordinary Share. The Merger. (a) The Merger Closing . Subject to the occurrence of the 2nd Internal Transfer, the consummation of the Merger (the " Merger Closing ") will take place at the offices of OTI Counsel, on and as of March 31, 2015 (or such other place, time and date agreed to by the Parties). The date or time on which the Merger Closing occurs is referred to as the “ Merger Closing Date ” or the “ Merger Effective Time ,” as applicable. (b) The Merger . On the terms and subject to the conditions of this Agreement, at the Merger Effective Time, (i) OIL will merge with and into OSIL, the separate corporate existence of OIL shall cease and OSIL will be the Surviving Company and will become a wholly-owned Subsidiary of OTI, and (ii) the Merger will have the effects set forth in this Agreement and the applicable provisions of the Court Approval. Without limiting the generality or effect of the foregoing, at the Merger Effective Time, all the property, rights, privileges, immunities, powers and franchises of OIL and OSIL will vest in the Surviving Company and all debts, liabilities and duties of OIL and OSIL will become the debts, liabilities and duties of the Surviving Company. 5 (c) Articles of Association and Directors and Officers of the Surviving Company . Unless otherwise determined by OTI prior to the Merger Effective Time, (i) the Charter Documents of OSIL in effect at the Merger Effective Time will be and remain the Charter Documents of the Surviving Company, until thereafter changed or amended in accordance with applicable Law, and (ii) the directors and officers of OSIL immediately prior to the Merger Effective Time will be the initial directors and officers of the Surviving Company until their respective successors are duly appointed and qualified in the manner provided by the Charter Documents of the Surviving Company or as otherwise provided by applicable Law. (d) Effect of the Merger on Capital Stock . At the Merger Effective Time, by virtue of the Merger and without any action on the part of OIL or OSIL or any of the holders of the following securities, each of the following shall occur: (i) each OSIL Ordinary Share issued and outstanding immediately prior to the Merger Effective Time shall automatically become owned by OTI, (ii) each OIL Ordinary Share owned by OTI immediately prior to the Merger Effective Time shall automatically be canceled and will cease to exist, and (iii) in exchange therefor, OSIL shall issue to OTI the OSIL Consideration. 3. REPRESENTATIONS AND WARRANTIES OF OIL OIL hereby represents and warrants to OTI and OSIL that, except as (i) set forth in the OIL Disclosure Letter or (ii) other than with respect to Sections 3.1(a), 3.2, 3.3, 3.4 and 3.5, to the extent disclosed in, and reasonably apparent from, any OIL ISA Filings made since December 31, 2013 and publicly available prior to the date of this Agreement (other than any forward-looking disclosures set forth in any risk factor section, any disclosures in any section relating to forward-looking statements and any other similar disclosures included therein to the extent that they are primarily cautionary in nature): Due Organization, Good Standing and Corporate Power. (a) Each of OIL and its Subsidiaries is a corporation duly organized, validly existing and, where applicable, in good standing under the Laws of the jurisdiction of its incorporation, and, except as has not had or would not reasonably be expected to have, individually or in the aggregate, an OIL MAE, has all requisite corporate power and authority to own, lease and operate its properties and to carry on its business as now being conducted. (b) Each of OIL and its Subsidiaries is duly qualified or licensed to do business and, where applicable, is in good standing in each jurisdiction in which the property owned, leased or operated by it or the nature of the business conducted by it makes such qualification necessary, except in such jurisdictions where the failure to be so qualified or licensed or in good standing has not had or would not reasonably be expected to have, individually or in the aggregate, an OIL MAE. Authorization of Agreement. The execution, delivery and performance of this Agreement and each of the Other Transaction Agreements to which OIL is a party by OIL, and the consummation by OIL of the Transactions, have been duly authorized and approved by the OIL Special Committee, the audit committee, the compensation committee (if applicable) and the board of directors of OIL, and, subject to receipt of each of the Section 350 Voting Approval and the Court Approval, no other corporate or shareholder action on the part of OIL is necessary to authorize the execution, delivery and performance of this Agreement and the Other Transaction Agreements to which OIL is a party or the consummation of the Transactions. This Agreement has been, and each of the Other Transaction Agreements to which OIL is a party, when executed, will be, duly executed and delivered by OIL and to the extent that it is a party thereto, each is (or when executed will be) a valid and binding obligation of OIL, enforceable against OIL in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization and similar Laws affecting the enforcement of creditors’ rights generally and by general equitable principles (such exception, the “ Enforceability Exception ”). 6 Consents and Approvals; No Violations. Assuming (a) the applicable requirements of the Israeli Securities Law and of the Tel Aviv Stock Exchange (the " TASE ") have been satisfied, (b) compliance with the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or any other Israeli or non-U.S. Law, if applicable, intended to prohibit, restrict or regulate actions or transactions having the purpose or effect of monopolization, restraint of trade, harm to competition or effectuating foreign investment (collectively, “ Antitrust Laws ”), (c) the Section 350 Voting Approval is obtained, (d) the Court Approval is obtained, and (e) the Israeli Tax Ruling is obtained, the execution and delivery of this Agreement and the Other Transaction Agreements by OIL and the consummation by OIL of the Transactions do not and will not: (i) violate or conflict with any provision of OIL's Charter Documents, (ii) violate or conflict with any Law or Order of any Governmental Authority applicable to OIL by which any of its Assets may be bound, (iii) require any Governmental Approval, or (iv) result in a violation or breach of, conflict with, constitute (with or without due notice or lapse of time or both) a default under, or give rise to any right of termination, cancellation or acceleration, or result in the creation of any Security Interest in effect as of the Closing upon any Assets of OIL or give rise to any obligation, right of termination, cancellation, acceleration or increase of any obligation or a loss of a material benefit under, any of the terms, conditions or provisions of any OIL Contract, excluding in the case of clauses (ii) through (iv) above, conflicts, violations, breaches, defaults, rights of payment and reimbursement, terminations, modifications, accelerations and creations and impositions of Security Interests that would not reasonably be expected to have, individually or in the aggregate, an OIL MAE. Capital Structure. The authorized capital stock of OIL consists of 150,000,000 ordinary shares, par value NIS 1.0 per share (the “ OIL Ordinary Shares ”), of which 116,524,rdinary Shares were issued and outstanding as of the date hereof (excluding 2,216,rdinary Shares held as treasury shares). From June 30, 2014 through the execution and delivery of this Agreement, OIL has not issued or repurchased any shares of its capital stock or any securities convertible into or exchangeable or exercisable for any shares of its capital stock. All issued and outstanding OIL Ordinary Shares have been duly authorized and validly issued and are fully paid and nonassessable. As of the execution and delivery of this Agreement, there were no outstanding options, warrants, rights, subscriptions, claims of any character, agreements, obligations, convertible or exchangeable securities, or other commitments, contingent or otherwise, to OIL Ordinary Shares or any capital stock equivalent or other nominal interest in OIL which relate to OIL (collectively, “ OIL Equity Interests ”) pursuant to which OIL is or may become obligated to issue shares of its capital stock or other equity interests or any securities convertible into, exchangeable for, or evidencing the right to subscribe for, any OIL Equity Interests. As of the Effective Time, no OIL Equity Interests will be outstanding or otherwise exist. There are no outstanding obligations of OIL to repurchase, redeem or otherwise acquire any outstanding OIL Equity Interests. Ownership of OTI. OIL has good and valid title to the shares of OTI Common Stock set forth on Section 3.5 of the OIL Disclosure Letter, which securities are (and will be as of the Closing), free and clear of any Security Interests. 7 Litigation and Compliance with Laws. (a) As of the date of this Agreement, there are no Actions pending against OIL or any of its Subsidiaries or, to the Knowledge of OIL, threatened against OIL or any of its Subsidiaries (or any of their respective properties or rights), at Law or in equity, or before or by any Governmental Authority or any arbitrator or arbitration tribunal, that would prohibit OIL from entering into, executing and complying with their obligations under this Agreement or the Other Transaction Agreements or from consummating the Transactions. (b) There are no Actions pending against OIL or with respect to OIL or any of its Assets or, to the Knowledge of OIL, any of the officers or directors of OIL (in their capacity as such), or to the Knowledge of OIL, threatened against OIL, that have had or would reasonably be expected to have, individually or in the aggregate, an OIL MAE. Neither OIL nor any of its Assets is subject to any Order that has had or would reasonably be expected to have, individually or in the aggregate, an OIL MAE. (c) Except as has not had and would not reasonably be expected to have, individually or in the aggregate, an OIL MAE, (i) OIL is conducting its business in compliance with all applicable Laws and (ii) immediately prior to the Effective Time, OIL will hold, to the extent legally required, all Permits that are materially required for the operation of its business as conducted as of immediately prior to the Effective Time, and there shall not have occurred any default under any such Permit. None of such Permits will lapse, terminate, expire or otherwise be impaired as a result of the consummation of the Transactions, except as would not reasonably be expected to have, individually or in the aggregate, an OIL MAE. Except as has not had and would not reasonably be expected to have, individually or in the aggregate, an OIL MAE, OIL has not received any written notice from any Person alleging non-compliance with any such Permit. (d)Without derogating from the generality of the foregoing, none of OIL or, to the Knowledge of OIL, any director, officer, agent or employee acting on behalf of OIL, has used any funds to make, directly or indirectly, any unlawful contribution, gift, bribe, payoff, kickback or other unlawful payment to any United States, Israeli or foreign government official or employee in violation of the United States Foreign Corrupt Practices Act of 1977 or any other similar applicable Law. OIL ISA Filings; Financial Statements; Absence of Changes. (a) Since December 31, 2013, OIL has timely filed, and will after the date of this Agreement timely file, all registration statements, prospectuses, forms, reports, proxy statements and documents and related exhibits required to be filed by it under the Israeli Securities Law (collectively, including all documents filed after the date of this Agreement and prior to the Closing and, in each case, including all exhibits and schedules thereto and documents incorporated by reference therein, the “ OIL ISA Filings ”). The OIL ISA Filings (i) were prepared or will, after the date of this Agreement, be prepared in all material respects in accordance with the requirements of the Israeli Securities Law and (ii) did not at the time they were filed and will not, when filed after the date of this Agreement, contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements made therein, in the light of the circumstances under which they were made, not misleading. As of the date hereof, to the Knowledge of OIL, none of the OIL ISA Filings is subject to ongoing review by the ISA. (b) Each of the consolidated financial statements included in the OIL ISA Filings, including the notes and schedules thereto (the “ OIL Financial Statements ”), (i) has been prepared from, and is in accordance with, the books and records of OIL and the OIL Subsidiaries, (ii) complies in all material respects with the applicable accounting requirements and with the published rules and regulations of the ISA with respect to such requirements in effect at the time of such filing, (iii) has been prepared in accordance with IFRS, applied on a consistent basis during the periods involved (except as may be indicated in the OIL Financial Statements or in the notes to the OIL Financial Statements and subject, in the case of unaudited statements, to normal recurring year-end audit adjustments and the absence of footnote disclosure, none of which adjustments are expected to be material in nature), and (iv) fairly presents, in all material respects, the consolidated financial position and the consolidated results of operations and cash flows (and changes in financial position, if any) of OIL and the OIL Subsidiaries as of the date and for the periods referred to in the OIL Financial Statements. 8 (c) Since December 31, 2013, OIL has not received or otherwise had or obtained knowledge of any material complaint, allegation, assertion or claim, whether written or oral, regarding the accounting or auditing practices, procedures, methodologies or methods of OIL or its internal accounting controls, including any material complaint, allegation, assertion or claim that OIL has engaged in questionable accounting or auditing practices. (d) Since June 30, 2014, there has not occurred any event, occurrence or condition which has had or would reasonably be expected to have, individually or in the aggregate, an OIL MAE. (e) OIL has no material Liabilities, except (i) as shown in the OIL Financial Statements, (ii) as incurred in the ordinary course of business since June 30, 2014, (iii) expenses related to the Transactions contemplated hereunder, and (iv) Liabilities that are not Known to OIL as of the Share Exchange Closing Date. OIL is Solvent as of the date of this Agreement. Taxes . (a) OIL and each OIL Subsidiary has (i) duly and timely filed (or there have been filed on their behalf) with the appropriate Governmental Authority all Israeli and all other Tax Returns required to be filed by them, taking into account any extensions of time within which to file such Tax Returns, and all such Tax Returns were and are true, correct and complete in all respects, and (ii) duly and timely paid in full (or there has been duly and timely paid in full on their behalf), or made adequate provision for, all amounts of Taxes required to be paid by them, whether or not shown (or required to be shown) on any Tax Return, except, in each case, as has not had and would not reasonably be expected to have, individually or in the aggregate, an OIL MAE. (b) Neither OIL nor any of its Subsidiari es has taken any action or has failed to take any actio n or Knows of any fact, agreement, plan or o ther circumstance that wou ld prevent (i) the Share Exchange, the Merger or the other Transactions from qualifying as a reorganization under Section 368(a) of the Code and the Treasury Regulations or (ii) the receipt of the Israeli Tax Ruling (or their ability to comply therewith). Broker’s or Finder’s Fee . OIL has no liability or obligation to pay any fees or commissions to any broker, finder or other agent with respect to the Transactions. Property . (a)In the past seven years, OIL has been and prior to the Effective Time will be, a company that is primarily engaged in business through its ownership of equity interests in OTI and its other Subsidiaries from time to time. (b) Section 3.10 of the OIL Disclosure Letter contains a true and complete list of all real property owned, leased or subleased, and all other material Assets owned, by OIL as of the date of this Agreement. As of the date of this Agreement, OIL has (i) a valid leasehold interest in all of its Assets that are leased or subleased real property and (ii) good and valid title to all other material Assets and none of OIL’s material Assets are, as of the date hereof, and they will not be as of the Closing Date, subject to any material Security Interests. 9 Affiliate Transactions. There are no Contracts between OIL or the OIL Subsidiaries, on the one hand, and any Affiliates of OIL (including the OIL Principal Shareholders) on the other hand (other than any OIL Subsidiary), that would be required to be disclosed under the Israeli Securities Law and that have not been so disclosed in the OIL ISA Filings. All such Contracts have been negotiated on an arms-length basis and contain terms and conditions that are commercially reasonable and consistent with market terms for such transactions that are no less favorable in the aggregate than OIL could have obtained from an unaffiliated third party. Information to be Supplied. The information supplied or to be supplied by OIL for inclusion in the OTI Information Statement to be filed with the Commission will not, on the date of filing, or on the date the OTI Information Statement is mailed to OTI Stockholders, contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they are made, not misleading. Voting Requirements; Approval; Board Approval. (a) The only vote of any class or series of OIL’ capital stock necessary to approve this Agreement, the Other Transaction Agreements and the Transactions is the Section 350 Voting Approval. (b) The board of directors of OIL, upon the unanimous recommendation of the OIL Special Committee, has, at a meeting duly called and held, by vote, (i) approved and adopted this Agreement, the Other Transaction Agreements and the Transactions, (ii) determined that, considering the financial position of the merging companies, no reasonable concern exists that the Surviving Company will be unable to fulfill the obligations of OIL to its creditors, and (iii) resolved to recommend that the OIL Shareholders approve this Agreement, the Share Exchange and the other Transactions contemplated hereby (the " OIL Recommendation "). State Takeover Laws and Rights Plan. Subject to obtaining the Court Approval, OIL is not subject to any "business combination", "control share acquisition", "fair price" or similar anti-takeover statute that applies to the Share Exchange or any other Transaction contemplated hereunder. OIL does not have in effect any “poison pill” or similar plan or agreement which could have a dilutive or otherwise adverse effect on OTI as a result of consummation of the Transactions contemplated hereby. No Other Representations or Warranties. Except for the representations and warranties of OIL expressly set forth in this Agreement and the Other Transaction Agreements to which it is a party, neither OIL nor any other Person makes any other express or implied representation or warranty on behalf of OIL or any OIL Subsidiary with respect to OIL, the OIL Subsidiaries or the Transactions. The representations and warranties made in this Agreement and the Other Transaction Agreements with respect to OIL and the Transactions are in lieu of all other representations and warranties OIL might have given OTI. 4. REPRESENTATIONS AND WARRANTIES OF OTI AND OSIL Each of OTI and OSIL hereby represents and warrants to OIL that, except as (i) set forth in the OTI Disclosure Letter or (ii) other than with respect to Sections 4.1(a), 4.2, 4.3, 4.4 and 4.5, to the extent disclosed in, and reasonably apparent from, any OTI SEC Filings made since December 31, 2013 and publicly available prior to the date of this Agreement (other than any forward-looking disclosures set forth in any risk factor section, any disclosures in any section relating to forward-looking statements and any other similar disclosures included therein to the extent that they are primarily cautionary in nature): 10 Due Organization, Good Standing and Corporate Power. (a) Each of OTI and its Subsidiaries is a corporation duly organized, validly existing and, where applicable, in good standing under the Laws of the jurisdiction of its incorporation, and, except as has not had or would not reasonably be expected to have, individually or in the aggregate, an OTI MAE, has all requisite corporate power and authority to own, lease and operate its properties and to carry on its business as now being conducted. (b) Each of OTI and its Subsidiaries is duly qualified or licensed to do business and, where applicable, is in good standing in each jurisdiction in which the property owned, leased or operated by it or the nature of the business conducted by it makes such qualification necessary, except in such jurisdictions where the failure to be so qualified or licensed or in good standing has not had or would not reasonably be expected to have, individually or in the aggregate, an OTI MAE. Authorization of Agreement. The execution, delivery and performance of this Agreement and the Other Transaction Agreements by each of OTI and OSIL, as applicable, and the consummation by OTI and OSIL of the Transactions, as applicable, have been duly authorized and approved by their respective boards of directors and by the OTI Special Committee (and this Agreement has been approved by OTI as the sole shareholder of OSIL) and, except for the OTI Stockholder Approval, no other corporate or stockholder action on the part of OTI or OSIL is necessary to authorize the execution, delivery and performance of this Agreement and the Other Transaction Agreements or the consummation of the Transactions. This Agreement has been, and each of the Other Transaction Agreements, when executed, will be, duly executed and delivered by each of OTI and OSIL, as applicable, and, to the extent that it is a party thereto, each is (or when executed will be) a valid and binding obligation of each of OTI and OSIL, as applicable, enforceable against each of OTI and OSIL, as applicable, in accordance with its terms, subject to the Enforceability Exception. Consents and Approvals; No Violations . Assuming (a) the applicable requirements of the Securities Act and the Exchange Act have been satisfied, (b) the requirements under any applicable state securities or blue sky Laws have been satisfied, (c) the requirements of the NYSE in respect of the listing of the shares of OTI Common Stock to be issued hereunder have been satisfied, (d) compliance with the Antitrust Laws, (e) the Court Approval is obtained, (f) the Israeli Tax Ruling is obtained, and (g) the OTI Stockholder Approval is obtained, the execution and delivery of this Agreement and the Other Transaction Agreements by OTI and OSIL, as applicable, and the consummation by OTI and OSIL of the Transactions do not and will not (i) violate or conflict with any provision of the Charter Documents of OTI or OSIL, (ii) violate or conflict with any Law or Order of any Governmental Authority applicable to OTI or OSIL or by which any of their respective properties or Assets may be bound, (iii) require any Governmental Approval, or (iv) result in a violation or breach of, conflict with, constitute (with or without due notice or lapse of time or both) a default under, or give rise to any right of termination, cancellation or acceleration, or result in the creation of any Security Interest upon any of the properties or assets of OTI or its Subsidiaries or give rise to any obligation, right of termination, cancellation, acceleration or increase of any obligation or a loss of a material benefit under, any of the terms, conditions or provisions of any OTI Contract, excluding in the case of clauses (ii) through (iv) above, conflicts, violations, breaches, defaults, rights of payment and reimbursement, terminations, modifications, accelerations and creations and impositions of Security Interests which would not reasonably be expected to have, individually or in the aggregate, an OTI MAE. Capital Structure; Valid Issuance . (a)
